COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 



 
 
 
IN RE:  ANTHONY
  ERICK ESTRADA,
 
                           
  Relator.


§
 
§
 
§
 
§
 


 
No. 08-11-00323-CR
 
AN ORIGINAL
  PROCEEDING
 
                   IN MANDAMUS
 




 


 


 



MEMORANDUM
OPINION ON PETITION FOR WRIT OF MANDAMUS
 
Relator,
Anthony Estrada, pro se, has filed a
petition for writ of mandamus, requesting that this Court order the Honorable
Marcos Lizarraga, judge of the 168th Judicial District Court of El Paso County,
to grant Relator’s motion nunc pro tunc, to correct Relator's record as an
inmate in the Institutional Division of the Texas Department of Criminal
Justice to reflect “back time credit.”
Relief
by writ of mandamus is appropriate in instances where the relator demonstrates
that there is no adequate remedy at law available to correct the alleged harm,
and that the action sought is not discretionary.  See
Simon v. Levario, 306 S.W.3d 318, 320 (Tex.Crim.App. 2009) (orig.
proceeding).  Based on the record before
us, Relator has not demonstrated he is entitled to mandamus relief.  See
Tex.R.App.P. 52.3.  Accordingly, the petition is
DENIED.  
 
January 25, 2012                                 ________________________________________________
ANN CRAWFORD
McCLURE, Chief Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.